
	
		II
		111th CONGRESS
		1st Session
		S. 392
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 6, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To protect consumers, and especially young
		  consumers, from skyrocketing credit card debt, unfair credit card practices,
		  and deceptive credit offers.
	
	
		1.Short title; table of
			 contentsThis Act may be cited
			 as the Credit Card Reform Act of
			 2009.
		2.Protection of Young Consumers from
			 prescreened credit offers
			(a)In generalSection 604(c)(1)(B) of the Fair Credit
			 Reporting Act (15 U.S.C. 1681b(c)(1)(B)) is amended—
				(1)in clause (ii), by striking
			 and at the end; and
				(2)in clause (iii), by striking the period at
			 the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(vi)the consumer report indicates that the
				consumer is age 21 or older, except that a consumer who is at least 18 years of
				age may elect, in accordance with subsection (e)(7), to authorize the consumer
				reporting agency to include the name and address of the consumer in any list of
				names provided by the agency pursuant to this
				paragraph.
						.
				(b)Opt-in for young consumersSection 604(e) of the Fair Credit Reporting
			 Act (15 U.S.C. 1681b(e)) is amended—
				(1)by striking the subsection heading and
			 inserting the following:
					
						(e)Election of consumers regarding
				lists
						;
				and
				(2)by adding at the end the following:
					
						(7)Opt-in for underage consumers
							(A)In generalA consumer who is at least 18 years of age,
				but has not attained his or her 21st birthday may elect to have the name and
				address of the consumer included in any list provided by a consumer reporting
				agency under subsection (c)(1)(B) in connection with a credit or insurance
				transaction that is not initiated by the consumer by notifying the agency in
				accordance with subparagraph (B) that the consumer consents to the use of a
				consumer report relating to the consumer in connection with any credit or
				insurance transaction that is not initiated by the consumer.
							(B)Manner of notificationAn election by a consumer described in
				subparagraph (A) shall be in writing, using a signed notice of election form
				issued or made available electronically by the agency at the request of the
				consumer for purposes of this paragraph.
							(C)Effectiveness of electionAn election by a consumer under
				subparagraph (A) to be included in a list provided by a consumer reporting
				agency shall be effective—
								(i)until the earlier of—
									(I)the 21st birthday of the consumer;
				or
									(II)the date on which the consumer notifies the
				agency, through the notification system established by the agency under
				paragraph (5), that the election is no longer effective; and
									(ii)with respect to each affiliate of the
				agency.
								(D)Rule of constructionAn election by a consumer under
				subparagraph (A) to be included in a list provided by a consumer reporting
				agency may not be construed to limit the applicability of this subsection to
				any person age 21 or older, and such person may elect to be excluded from any
				such list after the attainment of his or her 21st birthday in the manner
				otherwise provided under this
				subsection.
							.
				3.Prohibition on unilateral changes in credit
			 card agreements
			(a)In generalChapter 4 of the Truth in Lending Act (15
			 U.S.C. 1666 et seq.) is amended—
				(1)by redesignating section 171 as section
			 172; and
				(2)by inserting after section 170 the
			 following:
					
						171.Prohibition on unilateral changes in credit
				card agreements
							(a)In generalExcept as permitted under section 163(b), a
				credit card issuer may not amend or change the terms of a credit card contract
				or agreement under an open end consumer credit plan—
								(1)prior to the scheduled—
									(A)expiration of such contract or agreement;
				or
									(B)renewal date of such contract or agreement;
				and
									(2)until such time as the issuer has disclosed
				all the amendments and changes to the terms of such contract or agreement to
				the cardholder in any disclosure or statement required under section
				127(d).
								(b)Authority To payoff balancesA cardholder shall have the right to repay
				all existing balances on a credit card account that is terminated or expires
				under the terms of such account in effect prior to such termination or
				expiration.
							(c)ConstructionTermination of an account due refusal to
				renew the account or to failure to agree to a change in terms shall not
				constitute a default under an existing credit card contract or agreement under
				an open end consumer credit plan, and shall not trigger an obligation of the
				cardholder to immediately repay the obligation in
				full.
							.
				(b)Conforming change in disclosures prior to
			 renewalSection 127(d) of the
			 Truth in Lending Act (15 U.S.C. 1637(d)) is amended—
				(1)in paragraph (1)—
					(A)by inserting , or that has made any
			 change in the terms of the consumer's credit or charge card contract or
			 agreement since the previous scheduled renewal date, after or
			 (c)(4)(A)(i);
					(B)in subparagraph (B), by striking ;
			 and and inserting a semicolon;
					(C)in subparagraph (C), by striking the period
			 and inserting ; and; and
					(D)by adding at the end the following:
						
							(D)any changes or amendments in the terms of
				the consumer's credit or charge card contract or agreement since the previous
				scheduled renewal date.
							;
				and
					(2)in paragraph (2)(A), by striking The
			 disclosures required and inserting If no changes have been made
			 to the contract or agreement since the previously scheduled renewal date, the
			 disclosures required.
				(c)Clerical amendmentThe table of sections for chapter 4 of the
			 Truth in Lending Act (15 U.S.C. 1666 et seq.) is amended by inserting after the
			 item relating to section 170 the following new item:
				
					
						171.Prohibition on unilateral
				changes in credit card
				agreements.
					
					.
			4.Stopping unfair interest rates and
			 feesSection 163 of the Truth
			 in Lending Act (15 U.S.C. 1666b) is amended—
			(1)by striking the section title and all that
			 follows through If an open and inserting the following:
				
					163.Billing period and finance charges
						(a)Billing period
							(1)Fourteen-day minimumIf an
				open
							;
			(2)by striking (b)
			 Excusable
			 cause.—Subsection (a) and inserting the
			 following:
				
					(2)Excusable causeSubsection
				(a)
					;
				and
			(3)by adding at the end the following:
				
					(b)Limits on interest rate increases
						(1)In generalWith respect to a credit card account under
				an open end consumer credit plan, the creditor shall not increase any annual
				percentage rate, fee, or finance charge prior to the scheduled renewal date of
				the plan, unless—
							(A)such increase is pursuant to the expiration
				of an introductory rate, fee, or finance charge which was disclosed under
				section 127(c)(6);
							(B)such increase is pursuant to the
				application of a variable rate which was disclosed under section
				127(c)(1)(A)(i)(II); or
							(C)such increase is pursuant to the
				application of a penalty rate which was disclosed under subsections (a)(4) and
				(c)(1)(A)(i) of section 127.
							(2)Reasons for penalty interest rate
				increaseA creditor may
				impose an increase in the annual percentage rate as a penalty only for
				specific, material actions or omissions of a consumer in violation of the
				credit card account contract or agreement that are directly related to such
				account and that are specified in the contract or agreement as grounds for an
				increase. Information not directly related to the credit card account of the
				consumer, including adverse information concerning the consumer, information in
				any consumer report (as that term is defined in section 603 of the Fair Credit
				Reporting Act), or changes in the credit score of the consumer do not for
				purposes of this paragraph constitute a specific, material reason.
						(3)Limit on penalty interest
				rateA creditor may not apply
				as a penalty, in accordance with the provisions of paragraph (2), an increase
				in the annual percentage rate in excess of 7 percentage points above the
				interest rate that was in effect with respect to a consumer's credit card
				account on the date immediately preceding the first such penalty increase for
				such account.
						(c)Ban on retroactive rate
				increasesWith respect to a
				credit card account under an open end consumer credit plan, if the creditor
				increases the periodic interest rate applicable to an extension of credit under
				the account, other than the expiration of an introductory rate or an increase
				in a variable rate, such increased rate shall apply only to extensions of
				credit made on and after the date of such increase under the account, and any
				extension of credit under such account made before the date of such increase
				shall continue to incur interest at the rate that was in effect on the date
				prior to the date of the
				increase.
					.
			5.Cap on fees charged by creditors
			(a)In generalSection 164 of the Truth in Lending Act (15
			 U.S.C. 1666c) is amended—
				(1)by striking Payments
			 received and inserting (a)
			 In
			 general.—Payments received; and
				(2)by adding at the end the following:
					
						(b)Limitations on late payment fees and other
				adverse consequences
							(1)In generalIf a late payment fee is to be imposed with
				respect to a credit card account under an open end consumer credit plan due to
				the failure of the consumer to make payment on or before a required payment due
				date, the credit card issuer shall state clearly and conspicuously on the
				billing statement—
								(A)the date on which the payment must be
				postmarked, if paid by mail, or the date on which a consumer must initiate a
				payment using an electronic fund transfer (as defined under section 903 of the
				Electronic Fund Transfers Act), in order to avoid the imposition of a late fee
				with respect to the payment; and
								(B)the amount of the late payment fee to be
				imposed if payment is late.
								(2)LimitationNo card issuer may, with respect to a
				credit card account under an open end consumer credit plan, impose a late
				payment fee, raise the annual percentage rate on the credit card account for
				late payment, or impose other adverse consequences for late payment if the
				cardholder's payment is postmarked, received, or initiated electronically, on
				or before the required date stated in accordance with paragraph (1)(A).
							(3)Cap on fees
								(A)In generalThe amount of any fee or charge that a
				credit card issuer may impose in connection with any default, omission, or
				violation of the cardholder agreement, including any late payment fee, over the
				limit fee, increase in the applicable annual percentage rate, or any similar
				fee or charge, may not exceed an amount that is reasonably related to the cost
				to the card issuer of such default, omission, violation, or similar
				event.
								(B)RulemakingThe Board shall promulgate regulations to
				carry out the limitation described in subparagraph
				(A).
								.
				(b)Conforming amendmentSection 127(b) of the Truth in Lending Act
			 (15 U.S.C. 1637(b)) is amended by striking paragraph (12).
			6.Verification of ability to pay credit
			 obligationsSection 127 of the
			 Truth in Lending Act (15 U.S.C. 1637) is amended by adding at the end the
			 following:
			
				(i)Verification of ability to pay
					(1)In generalA credit card issuer may not open any
				credit card account for any person under an open end consumer credit plan, or
				increase any credit limit applicable to such an account, unless the credit card
				issuer has determined, at the time at which the account is opened or the credit
				limit increased, that the consumer will be able to make the scheduled payments
				under the terms of the transaction, based on a consideration of their current
				and expected income, current obligations, and employment status.
					(2)RegulationsThe Board shall prescribe, by regulation,
				the appropriate formula for determining the ability of a consumer to pay and
				the criteria to be considered in making any such determination for purposes of
				this subsection.
					(3)ProhibitionsThe Board, by regulation or order, shall
				prohibit acts or practices in connection with any credit card account under an
				open end consumer credit plan—
						(A)that the Board finds to be unfair,
				deceptive, or designed to evade the provisions of this title; and
						(B)that the Board finds to be associated with
				abusive lending practices, or that are otherwise not in the interest of the
				consumer.
						.
		7.Curbing deceptive credit card
			 offersSection 603(l) of the
			 Fair Credit Reporting Act (15 U.S.C. 1681a(l)) is amended to read as
			 follows:
			
				(l)Firm offer of credit or insurance
					(1)In generalThe term firm offer of credit or
				insurance means any offer of credit or insurance to a consumer that
				specifies all material terms and will be honored if the consumer is determined,
				based on information in a consumer report on the consumer, to meet the specific
				criteria used to select the consumer for the offer.
					(2)Required disclosures in offers of
				creditIn the case of a firm
				offer of credit, the offer shall set forth the specific annual percentage rate,
				fees, and amount of credit or credit limit applicable to the offer.
					(3)Acceptable conditionsA firm offer of credit or insurance to a
				consumer may be further conditioned on 1 or more of the following:
						(A)Verification that the consumer continues to
				meet the specific criteria used to select the consumer for the offer, by using
				information in a consumer report on the consumer, information in the consumer's
				application for the credit or insurance, or other information bearing on the
				credit worthiness or insurability of the consumer.
						(B)The consumer furnishing any collateral that
				is a requirement for the extension of the credit or insurance that was—
							(i)established before selection of the
				consumer for the offer of credit or insurance; and
							(ii)disclosed to the consumer in the offer of
				credit or
				insurance.
							.
		8.Effective datesThe amendments made by sections 3, 4, 5, 6,
			 and 7 of this Act shall take effect 6 months after the date of enactment of
			 this Act, except that the Board of Governors for the Federal Reserve System
			 shall begin to propose such regulations as may be appropriate to implement such
			 amendments on or after the date of enactment of this Act.
		
